--------------------------------------------------------------------------------

EXHIBIT 10.86

SUB-SUBLEASE AGREEMENT
 
THIS SUB-SUBLEASE AGREEMENT (this “Sublease”) is made as of the   day of June,
2012, between LOOKSMART, LTD, a Delaware corporation (“Sublandlord”) and ROCKET
LAWYER, a Delaware corporation (“Subtenant”).
 
R E C I T A L S
 
WHEREAS, Sublandlord is the tenant under that certain sublease dated September
1, 2009, between KPMG LLP, a Delaware limited liability partnership (“Original
Sublandlord”), as landlord, and Sublandlord, as tenant (“Original Sublease”).  A
copy of the Original Sublease is attached hereto as Exhibit A (with certain
financial provisions redacted);
 
WHEREAS, Original Sublandlord is a tenant under that certain Lease dated
November 20, 2003 between Original Sublandlord and Cousins/Myers II, LLC, a
Delaware limited liability company (“Original Landlord”), as landlord and
Original Sublandlord, as tenant (“Original Lease”); the Original Lease as
thereafter amended and supplemented by that certain First Amendment to Lease
Agreement dated April 7, 2004, Letter dated September 20, 2004, Supplemental
Notice Establishing Rent Commencement Date dated December 21, 2004, and Second
Amendment to Lease Agreement dated November 22, 2005 (the “Second Amendment”),
being referred to herein as the “Lease”) for premises comprised of 118,102
rentable square feet (the “Premises”) located in that certain building generally
known as 55 Second Street, San Francisco, California (the “Building”).  A copy
of the Lease is attached hereto as Exhibit B (with certain financial provisions
redacted).  Capitalized terms used in this Sublease and not otherwise defined
herein shall have the meanings given to them in the Lease.
 
WHEREAS, Original Landlord’s interest as landlord under the Lease was
subsequently transferred to Hines 55 Second Street LP, a Delaware limited
partnership (“Landlord”).
 
WHEREAS, Original Sublandlord subleases the portion of the Premises leased to
Sublandlord, pursuant to the Original Sublease, located on and comprising the
entire seventh (7th) floor of the Building (the “Space”).
 
WHEREAS, Subtenant desires to sublease from Sublandlord the Space and
Sublandlord is willing to sublease the Space to Subtenant upon the terms,
covenants and conditions hereinafter provided.
 
NOW, THEREFORE, for and in consideration of the mutual covenants and obligations
set forth in this Sublease, Sublandlord and Subtenant do hereby agree as
follows:


 
 

--------------------------------------------------------------------------------

 
 
1.             Subleased Premises.  Sublandlord does hereby sublease to
Subtenant, and Subtenant does hereby sublease and rent from Sublandlord, (i) the
Space and (ii) all permanent improvements within the Space constructed by
Landlord or by or on behalf of Sublandlord (collectively, the “Subleased
Premises”).  Subtenant shall have the right to use in common with Original
Sublandlord and others entitled thereto the common areas of the Project pursuant
to the Lease.  In addition, subject to the terms, covenants and conditions of
this Sublease, Subtenant shall have the exclusive right to use during the
Sublease Term (defined below), free of charge, the furniture, fixtures and
equipment more particularly described on Schedule A annexed hereto and made a
part hereof (the “Personal Property”) located in the Space.  Subtenant shall
have no obligation whatsoever to repair, replace or maintain the Personal
Property, unless any damage thereto is caused by the negligence or willful
misconduct of Subtenant.  Provided that there is no change in the size of the
Subleased Premises between the date of this Sublease and the Commencement Date
(defined below) (e.g., there has been no change in the size of the Subleased
Premises by reason of any damage or destruction to or condemnation of the
Subleased Premises), the parties hereby (i) stipulate that the Space shall be
deemed to contain approximately 19,997 rentable square feet upon delivery of the
Space by Sublandlord to Subtenant (the “Space Measurement”), (ii) agree that
neither party shall have any right to dispute the Space Measurement and (iii)
waive any claim in connection with the Space Measurement, regardless of whether
the Space is found to have contained more or less than 19,997 rentable square
feet upon delivery of the Space to Subtenant.  Sublandlord represents and
warrants for the benefit of Subtenant that the rentable square footage of the
Space was not remeasured pursuant to Section 4 of the Second Amendment and that
Sublandlord pays Base Rental for the Space under the Lease and Tenant’s Forecast
Additional Rental and Tenant’s Additional Rental for the Space under the Lease
on the basis of the Space consisting of 19,997 rentable square feet.
 
2.             Term.
 
(a)           Commencement Date.  The term of this Sublease (the “Sublease
Term”) shall begin on the date (the “Commencement Date”), that is the later to
occur of (i) August 15, 2012, (ii) the date on which Sublandlord delivers
exclusive possession of the Subleased Premises to Subtenant in broom clean
condition, and (iii) the date that the written consent of Landlord and Original
Sublandlord to this Sublease have been obtained in accordance with Section
13.  Such access shall be subject to and in accordance with all of the terms,
covenants and conditions of this sublease, (including, without limitation, the
provisions of Section 7) provided that subtenant shall have no obligation to pay
any Rent (defined below) prior to the Rent Commencement Date, except for the
first monthly installment of Base Rent (defined below) payable pursuant to
Section 3(a).  Subtenant may access any portion of the Subleased Premises for
the purpose of preparing the Subleased Premises for Subtenant’s initial use and
occupancy prior to the Commencement Date with ten (10) days written notice to
Sublandlord and subject to Sublandlord’s security requirements.  Notwithstanding
anything to the contrary in this Section 2(a), if for any reason Sublandlord has
not provided Subtenant access to the Subleased Premises pursuant to this Section
2(a) by August 15, 2012, the Rent Commencement Date shall be extended by one (1)
day for each day that the Subtenant's access to the Subleased Premises is
delayed beyond August 15, 2012.  In addition, if for any reason the Commencement
Date has not occurred by September 15, 2012, Subtenant shall have the right, but
not the obligation, to terminate this Sublease by written notice to Sublandlord,
in which event neither party shall have any further rights or obligations under
this Sublease, and Sublandlord shall return the Letter of Credit to Subtenant
and reimburse Subtenant for any Base Rent prepaid by Subtenant to Sublandlord.
 
(b)           Expiration Date.  The Sublease Term shall expire on December 30,
2014 (the “Expiration Date”), unless this Sublease is sooner terminated in
accordance with the terms and conditions set forth herein.


 
2

--------------------------------------------------------------------------------

 
 
3.             Rent.
 
(a)           Base Rent.  Subtenant shall pay to Sublandlord, commencing on
August 15, 2012 (as such date may be extended pursuant to Section 2(a) hereof)
(the “Rent Commencement Date”) and throughout the Sublease Term, a base rent
(the “Base Rent”) at the annual rate set forth on Schedule B annexed hereto and
made a part hereof.  The Base Rent shall be payable by Subtenant to Sublandlord,
in advance, in equal consecutive monthly installments which are due and payable
on or before the first day of each calendar month during the Sublease Term
commencing on the Rent Commencement Date; provided, however, that the first
monthly installment of Base Rent, in the amount of $54,991.75, shall be paid by
Subtenant to Sublandlord at the time that (i) this Sublease has been executed by
Sublandlord and Subtenant, and (ii) Sublandlord has obtained the written consent
of Landlord to this Sublease in accordance with Section 13.
 
(b)           Additional Rent.  In addition to the Base Rent, and subject to
Section 14(q), Subtenant shall pay to Sublandlord, on a monthly basis concurrent
with payment of Base Rent, 16.932% (i.e., Subtenant’s pro rata share) of the
Operating Expenses and Tax Expenses payable by Sublandlord pursuant to Sections
6 and 7 of the Original Lease, over the Operating Expenses and Tax Expenses
payable by Sublandlord pursuant to Sections 6 and 7 of the Original Lease for
Subtenant’s Base Year (“Additional Rent”) (to the extent such payments relate to
periods occurring during the Sublease Term, and with Subtenant to receive its
prorata share of any credit or refund of excess payments of Operating Expenses
and Tax Expenses to which Sublandlord is entitled under Section 6 of the
Original Lease).  Subtenant’s obligations under this Sublease with respect to
the payment of such Additional Rent shall be determined based on (i)
“Subtenant’s Base Year” being the calendar year 2013 and (ii) the Premises
containing 118,102 rentable square feet.  Sublandlord shall promptly provide
Subtenant copies of Landlord’s estimate of “Tenant’s Forecast Additional Rental”
and “Reconciliation Statements” which Sublandlord receives from Original
Sublandlord from time to time pursuant to Section 3(b) of the Original Sublease,
and Subtenant’s payment of Additional Rent pursuant to this Section 3(b) shall
be based thereon.  To the extent such payments relate to periods within and
outside of the Sublease Term they shall be appropriately prorated for purposes
of this Section 3(b).
 
(c)           Other Charges.  In addition to the Base Rent and Additional Rent,
Subtenant shall be solely responsible for all other costs or charges with
respect to Subtenant’s (or any person or entity claiming by, through, or under
Subtenant) use of the Subleased Premises or the Building facilities made
available to Subtenant (or any person claiming by, thorough or under Subtenant)
during the Sublease Term pursuant to the Lease including, without limitation,
overtime HVAC service requested by Subtenant and additional janitorial services
requested by Subtenant.  Subtenant shall also pay any and all tax due with
respect to Rent to the extent imposed pursuant to the laws of the State of
California and/or any political subdivision thereof; provided, however, that
Subtenant shall not be responsible for the payment of any tax levied on
Sublandlord that is in the nature of an income, inheritance, estate, succession,
transfer or gift tax. Notwithstanding anything to the contrary in this Section
3(c) or elsewhere in this Sublease, Original Sublandlord shall retain sole
responsibility for paying all ad valorem taxes on the Personal Property and on
the value of the leasehold improvements in the Subleased Premises as of the
Commencement Date, with Subtenant to be responsible for paying only any ad
valorem taxes on any Personal Property of Subtenant within the Subleased
Premises and the increase, if any, in the amount of the ad valorem taxes on the
value of the leasehold improvements in the Subleased Premises as of the
Commencement Date directly resulting from any Alterations (including the
Subtenant Approved Alterations) in the Subleased Premises made by Subtenant.


 
3

--------------------------------------------------------------------------------

 
 
(d)           The Base Rent and Additional Rent and all other sums due and
payable by Subtenant pursuant to this Sublease are collectively referred to in
this Sublease as “Rent”.  Rent for any partial month during the Sublease Term
shall be prorated based on the actual number of days in such partial month.  All
Rent shall be paid by Subtenant without any setoff or deduction whatsoever
except to the extent that rent is abated for Sublandlord with respect to the
Space pursuant to the terms of the Original Sublease, in which event Subtenant’s
Rent with respect to the Space also shall be proportionately and equitably
abated.  All Rent shall be paid initially by wire transfer in accordance with
Sublandlord’s wiring instructions set forth on Schedule C annexed hereto and
made a part hereof or, if designated by Sublandlord, shall be delivered to the
following address or at such other place as Sublandlord may designate in writing
from time to time in accordance with Section 11:  LookSmart, Ltd,
Attention:  William O’Kelly, 100 N. Sepulveda Blvd, Suite 275, El Segundo,
CA  90254.
 
4.             Relationship to Lease.  This Sublease and all of Subtenant’s
rights hereunder are expressly subject and subordinate to all of the terms and
conditions of the Lease and the Original Sublease.  Subtenant hereby
acknowledges that it has read all of the terms and conditions of the Lease and
Original Sublease.  In the event of any conflict between the terms of the Lease
and the terms of this Sublease, or between the terms of the Original Sublease
and the terms of this Sublease, this Sublease shall control as between
Sublandlord and Subtenant.  Subtenant hereby agrees to perform all obligations
of Sublandlord under the Original Sublease (as tenant under the Lease) during
the Sublease Term to the extent relating to the Subleased Premises except (i)
with respect to the payment of “Base Rental” (as such term is defined in Section
5 of the Original Lease), and (ii) with respect to the payment of the additional
rent and other charges required to be paid by Original Sublandlord under
Sections 6 and 7 of the Original Lease.  During the Sublease Term, the benefit
of all repairs, restorations, compliance with laws and other requirements,
materials and services, performed by Landlord or provided to the Subleased
Premises by Landlord pursuant to the Lease, and any consents provided by
Landlord pursuant to the Lease, shall accrue to Subtenant.  If Landlord defaults
under any of the terms, covenants and provisions of the Lease and such default
has a materially adverse effect on Subtenant’s use or occupancy of or access to
the Subleased Premises (an “Interruption”) then, in such event, upon Subtenant’s
written request, Sublandlord shall make a commercially reasonable effort to
enforce the applicable provisions of the Lease, at no cost or expense to
Sublandlord and at Subtenant’s sole cost and expense (provided, however, that
Sublandlord shall be responsible for paying any costs or expenses incurred by
Sublandlord as a result of enforcing the applicable provisions of the Lease in
the event that an Interruption results from an Event of Default by Sublandlord
under the Lease), for Subtenant’s benefit in an attempt to cause Landlord to
cure such default; provided, however, that in no event shall the foregoing
require, or be construed or interpreted as requiring, Sublandlord to commence or
prosecute any legal actions or proceedings against Landlord.  Notwithstanding
the foregoing, provided that no Default (defined below) exists, if an
Interruption has occurred and an action with respect to such Interruption
against Landlord by Subtenant in Subtenant’s own name is barred by reason of
lack of privity, non-assignability or otherwise, then upon request, Sublandlord
shall execute all documents reasonably required to allow Subtenant to bring such
action in Sublandlord’s name, provided the same is without cost and expense to
(provided that Sublandlord shall be responsible for paying any costs or expenses
incurred by Sublandlord as a result of allowing Subtenant to bring such action
in Sublandlord’s name if an Interruption results from an Event of Default by
Sublandlord under the Lease), or recourse against, Sublandlord.  Subtenant shall
indemnify and hold harmless Sublandlord from and against any and all suits,
claims, demands, liability, damages, costs and expenses of every kind and nature
incurred by Sublandlord including, without limitation, reasonable attorneys’
fees and expenses, court costs, penalties and fines (excluding, however, any
costs or expenses incurred by Sublandlord in the event that the Interruption
resulted from an Event of Default by Sublandlord under the Lease), to the extent
resulting from any such action.  Subtenant hereby acknowledges that Subtenant
shall look solely to Landlord for the performance of all the Landlord’s
obligations under the Lease and that Sublandlord shall not be obligated to
provide any services to Subtenant or otherwise perform any obligations in
connection with the Subleased Premises that are Landlord’s obligation under the
Lease.  Subtenant acknowledges that any termination of the Lease may result in a
termination of this Sublease.  Notwithstanding anything to the contrary
contained in this Sublease or the Lease, Sublandlord shall indemnify, defend and
protect Subtenant from any and all claims, liabilities, judgments, causes of
action, damages, costs and expenses (including reasonable attorneys’ fees)
resulting from the termination of this Sublease by reason of a default by
Sublandlord under the Lease (and such default is not caused by a default of
Subtenant under this Sublease).  The indemnification provisions set forth in
this Section 4 shall survive the expiration or earlier termination of this
Sublease.  Sublandlord agrees not to hereafter surrender the Subleased Premises
or voluntarily terminate the Original Sublease or enter into any agreement with
Original Sublandlord to terminate the Original Sublease provided, however, that
the foregoing shall not be construed or interpreted in any manner as prohibiting
Sublandlord from exercising any right currently contained in the Original
Sublease in favor of Sublandlord for the termination of the Sublease in the
event of casualty or condemnation.
 
 
4

--------------------------------------------------------------------------------

 
 
5.             Permitted Use; Alterations; Building Security.
 
(a)           Permitted Use.  Subtenant shall use and occupy the Subleased
Premises solely for general office uses and all legal uses reasonably ancillary
thereto permitted under the Lease (the “Permitted Use”), and for no other use or
purpose whatsoever.  Subject to the foregoing, Subtenant’s use of the Subleased
Premises for the Permitted Use shall be strictly in accordance with the use and
all other provisions of the Lease applicable to the Subleased Premises.
 
(b)           Alterations.  Subtenant shall make no alterations or changes
(collectively, “Alterations”) to the Subleased Premises or the Building of any
kind or nature without Sublandlord’s prior written consent, which consent shall
not be unreasonably withheld, conditioned or delayed.  It is agreed that it will
be reasonable for Sublandlord to withhold its reasonable consent to any
Alterations if Subtenant has not obtained Original Sublandlord’s and Landlord’s
reasonable consent to such Alterations, to the extent that Landlord’s consent to
such Alterations is required pursuant to Section 12 of the Original Lease.  In
addition, Sublandlord’s consent may be conditioned upon Subtenant complying with
all of the provisions of Section 12 of the Original Lease.  Sublandlord shall,
at the time of granting consent to any Alterations, provide to Subtenant in
writing Sublandlord’s reasonable determination of whether Subtenant shall be
required to remove such Alteration upon the expiration or earlier termination of
the Sublease Term.  Without limiting the generality of the foregoing, wherever
Landlord’s consent or approval is required, or wherever information,
documentation, sums of money, or other items are required to be delivered to
Landlord pursuant to Section 12 of the Original Lease, Sublandlord’s and
Original Sublandlord’s consent and approval shall also be required, and
Subtenant shall also be required to make all such deliveries to Sublandlord
(provided, however, Subtenant shall not be obligated to pay any review,
supervisory or other fee to Sublandlord in connection with any Alterations by
Subtenant).  Any review or approval by Sublandlord of any Alterations or any
plans and specifications with respect to any Alterations, is solely for
Sublandlord’s benefit, and without representation or warranty to Subtenant with
respect to the adequacy, correctness or efficiency thereof, their compliance
with law or otherwise.


 
5

--------------------------------------------------------------------------------

 
 
(c)           Personal Property.  Sublandlord will remove and store the Personal
Property identified on Schedule D (the “Work Stations”) prior to the
Commencement Date.  Sublandlord will be responsible for reinstalling the Work
Stations to the Space at the end of the Sublease Term.  Subject to Section 10,
Sublandlord shall pay the cost of removing, storing and reinstalling the Work
Stations (the “Work Station Costs”).
 
(d)           Building Security.  Sublandlord approves, subject to Subtenant’s
compliance with the provisions of Section 5(b) of this Sublease and Section
12(d) of the Original Lease (including without limitation, provisions requiring
Landlord’s consent, to the extent applicable), Subtenant’s installation of its
own Building compatible security system within the Space (“Subtenant’s Security
System”), which Subtenant’s Security System shall be installed at Subtenant’s
sole cost and expense, in a good and workmanlike manner and in compliance with
all applicable laws and building codes.  Subtenant’s Security System shall be
maintained by Subtenant in a first class manner at Subtenant’s sole cost and
expense.
 
6.             Default.  Any act or omission by Subtenant that would constitute
a default by Sublandlord under the Original Sublease if it had been committed by
Sublandlord shall be a default by Subtenant under this Sublease.  The following
events shall each be deemed to be a “Default” by Subtenant under this
Sublease:  (i) Subtenant shall fail to pay Rent when due pursuant to the terms
hereof, and shall fail to cure such failure within five (5) calendar days after
Subtenant receives notice from Sublandlord of such failure; (ii) Subtenant shall
fail to perform any obligation of Subtenant under this Sublease or to comply
with any provision of this Sublease (including, without limitation, the
provision set forth in the first sentence of this Section 6), other than the
payment of Rent or compliance with the items in clauses (iii) through (vi) of
this Section 6 below, and shall not cure such failure within twenty (20)
calendar days after Subtenant receives notice thereof from Sublandlord;
provided, however, that any such notice shall be in lieu of, and not in addition
to, any notice required under California Code of Civil Procedure Section 1161 or
any similar or successor law; and provided further, that if the nature of such
failure is that it cannot reasonably be cured within a twenty (20) calendar day
period, Subtenant shall not be deemed to be in Default hereunder if it
diligently commences such cure within such period, notifies Sublandlord within
such period that it cannot reasonably complete such cure within twenty (20)
calendar days and thereafter diligently proceeds to cure such failure as soon as
reasonably possible but in no event later than sixty (60) calendar days after
the receipt of Sublandlord’s notice; (iii) Subtenant shall make a general
assignment for the benefit of creditors, or shall admit in writing its inability
to pay its debts as they become due, or shall file a petition in bankruptcy, or
shall be adjudicated as bankrupt or insolvent, or shall file a petition in any
proceeding seeking any reorganization, arrangement, composition, readjustment,
liquidation, dissolution or similar relief under any present or future statute,
law or regulation, or shall file an answer admitting or fail timely to contest
the material allegations of a petition filed against it in any such proceeding;
(iv) a proceeding is commenced against Subtenant seeking any reorganization,
arrangement, composition, readjustment, liquidation, dissolution or similar
relief under any present or future statute, law or regulation, and such
proceeding shall not have been dismissed within sixty (60) calendar days after
the commencement thereof; (v) a receiver or trustee shall be appointed for all
or substantially all of the assets of Subtenant; or (vi) Subtenant shall do or
permit to be done anything which creates a lien upon the Subleased Premises or
the Building and such lien is not removed or discharged or bonded over within
ten (10) calendar days after Subtenant obtains knowledge of such filing.  Any
Default by Subtenant shall entitle Sublandlord to exercise any and all of the
same rights and remedies against Subtenant as are available to Original
Sublandlord against Sublandlord as tenant under the Original Sublease, arising
out of an Event of Default under the Original Sublease.  In addition, subject to
the terms of Section 19 of this Sublease, any Default by Subtenant shall entitle
Sublandlord to recover all expenses incurred by Sublandlord to the extent
resulting from such Default (including, without limitation, reasonable
attorneys’ fees and disbursements incurred in enforcing the provisions of this
Sublease).  If at any time Subtenant or anyone claiming by, through or under
Subtenant is holding over in all or any portion of the Subleased Premises beyond
the expiration or sooner termination of the Sublease Term (a “Subtenant
Holdover”) and Sublandlord incurs any costs, claims, damages, fees (including,
without limitation, reasonable attorneys’ fees), expenses, or liabilities
resulting from a Subtenant Holdover, including, without limitation, any sums
Sublandlord may be required to pay pursuant to Section 28 of the Original
Sublease (collectively, “Hold Over Expenses”), then Subtenant shall indemnify
and hold Sublandlord harmless from and against any and all Hold Over
Expenses.  Notwithstanding the foregoing, if Sublandlord or anyone claiming by,
through or under Sublandlord is holding over in all or any portion of the
remainder of the Premises after the expiration or sooner termination of the term
of the Lease, then Subtenant shall only be obligated to pay 16.932% (i.e.,
Subtenant’s pro rata share) of such Hold Over Expenses pursuant to such
indemnification.
 
 
6

--------------------------------------------------------------------------------

 
 
7.             Insurance and Indemnities.  Subtenant hereby agrees to indemnify
and hold Sublandlord harmless, with respect to this Sublease and the Subleased
Premises, to the same extent that Sublandlord is required to indemnify and hold
Original Sublandlord harmless with respect to the Original Sublease and the
Premises; provided, however, that in no event shall such indemnification of
Sublandlord by Subtenant apply with respect to any loss, cost, damage, injury,
expense or liability incurred by Sublandlord to the extent resulting from any
condition existing or event occurring in the Subleased Premises prior to  the
date that Subtenant access any portion of the Subleased Premises for the purpose
of preparing the Subleased Premises for Subtenant’s initial use and occupancy
pursuant to Section 2(a) of this Sublease.  In addition, Subtenant shall
indemnify and hold harmless Sublandlord from and against any and all suits,
claims, liability, damages, costs and expenses including, without limitation,
reasonable attorneys’ fees and expenses, to the extent resulting from (i) a
default by Subtenant of its obligations under this Sublease, or (ii) the
negligence or willful misconduct of Subtenant.  Sublandlord shall indemnify and
hold harmless Subtenant from and against any and all suits, claims, liability,
damages, costs and expenses including, without limitation, reasonable attorneys’
fees and expenses, to the extent resulting from (i) a default by Sublandlord of
its obligations under the Original Sublease (except to the extent caused by a
default of Subtenant under this Sublease) or this Sublease, or (ii) the
negligence or willful misconduct of Sublandlord.  The indemnification provisions
set forth in this Section 7 shall survive the expiration or earlier termination
of this Sublease.  In addition, Subtenant hereby agrees to obtain and provide
evidence satisfactory to Sublandlord, on or before the Commencement Date, and
from time to time upon request, that Subtenant is carrying insurance with
respect to the Subleased Premises and this Sublease in the same amounts and of
the same types required to be carried by Sublandlord under the Original Sublease
with regard to the Lease and the Premises and, to the extent Landlord or
Original Sublandlord is required to be named by Sublandlord on any such
insurance so required to be carried by Sublandlord, Subtenant shall name
Landlord, Original Sublandlord, and Sublandlord on Subtenant’s insurance
policies.  The waiver of subrogation set forth in Section 16 of the Original
Lease shall apply as between Sublandlord and Subtenant.  Notwithstanding
anything to the contrary in this Section 7, (i) Subtenant shall be obligated to
provide thirty (30) calendar days written notice of any change to the insurance
maintained by Subtenant under Section 15(a) of the Original Lease only in the
event the change is material and adverse; (ii) with respect to any Alterations
by Subtenant, Subtenant’s contractor, rather than Subtenant, shall be obligated
to maintain Builder’s Special Form insurance with respect to such Alterations,
and (iii) Sublandlord, at Sublandlord’s cost, shall continue to be obligated to
maintain insurance insuring the leasehold improvements located in the Space as
of the Commencement Date and the Personal Property in the amounts and of the
types required to be carried by Sublandlord under Section 15 of the Original
Lease, and Subtenant shall have no obligation to maintain any such insurance.
 
 
7

--------------------------------------------------------------------------------

 
 
8.             Subleasing and Assignment.  Subtenant shall not assign this
sublease or further sublet all or any part of the Subleased Premises except
subject to and in compliance with all of the terms and conditions of the Lease
and Sublandlord (in addition to Original Sublandlord  and Landlord) shall have
the same approval rights with respect to assignment and subleasing as Landlord
under the Lease.
 
9.             Condition of Subleased Premises.  The Subleased Premises are
being leased in their “AS-IS” condition as of the date of this Sublease
(reasonable wear and tear excepted) and the parties acknowledge that Sublandlord
has made no representations concerning the condition or suitability of the
Subleased Premises except as expressly set forth herein.  To the best of
Sublandlord’s knowledge, the Personal Property and all Building systems
(including, without limitation, HVAC, plumbing, electrical, life safety,
security and lighting systems) servicing the Subleased Premises are in good
working order and repair as of the date of this Sublease.  Upon the expiration
or earlier termination of the Sublease Term, Subtenant shall surrender the Space
in the condition required by Section 29 of the Lease upon the expiration of the
term thereof and remove all of (i) its personal property from the Space (and
repair any damage caused by such removal) and (ii) any other Alterations which
Sublandlord shall have reasonably requested that Subtenant remove at the time at
which Sublandlord shall have consented to the same in accordance with Section
5(b).  Subject to the provisions of Article 14(q) hereof, upon the expiration or
earlier termination of the Sublease Term, Subtenant shall deliver the Personal
Property to Sublandlord.  The provisions of this Section 9 shall survive the
expiration or earlier termination of this Sublease.
 
 
8

--------------------------------------------------------------------------------

 
 
10.           Tenant Improvement Allowance.  Subtenant shall be entitled to a
tenant improvement allowance (“TIA”) equal to two dollars ($2.00) RSF for any
tenant improvements tenant makes to the Premises.  The TIA will be given by
Sublandlord in the form of a Base Rent Credit.  Notwithstanding the foregoing,
the Base Rent Credit, if any, shall be reduced by the Work Station Costs.
 
11.           Notices.  Notices by Sublandlord and Subtenant shall be given and
be deemed received in the same manner provided by Section 30 of the Original
Lease at the following addresses:
 

 
To Sublandlord:
     
Prior to the Commencement Date:
     
LookSmart, Ltd.
 
100 N. Sepulveda Blvd, Suite 275El Segundo, CA  90245
 
Attention: Chief Financial Officer
     
On and after the Commencement Date:
     
LookSmart, Ltd.
 
55 Second Street, 7th Floor
 
San Francisco, CA 94105
 
Attention:  Chief Financial Officer
     
To Subtenant:
     
Prior to the Commencement Date:
     
Rocket Lawyer Incorporated
 
220 Montgomery Street, Suite 991
 
San Francisco, CA 94104
 
Attention: Monique Covington, VP Administration On and after the Commencement
Date:
     
Rocket Lawyer Incorporated
 
55 Second Street, 7th Floor
 
San Francisco, CA 94105
 
Attention: Monique Covington, VP Administration

 
12.           Brokers.  Each party represents to the other that it has not dealt
with any real estate broker, sales person or finder in connection with this
Sublease other than Cornish & Carey Commercial Newmark Knight Frank (for
Sublandlord) and Finegold Commercial Real Estate (“FCRE”) (for Subtenant)
(collectively, the “Broker”).  Sublandlord shall be responsible for paying a
commission to FCRE pursuant to a separate agreement between Sublandlord and
FCRE.  Each of Sublandlord and Subtenant  hereby agrees to indemnify and hold
the other harmless from and against any liabilities and claims for commissions
and fees due or claimed to be due by any broker, real estate salesperson or
similar person or entity other than the Broker, arising out of any such broker,
real estate salesperson or similar person or entity claiming to have dealt with
the indemnifying party in connection with this Sublease.
 
 
9

--------------------------------------------------------------------------------

 
 
13.           Landlord’s and Original Sublandlord’s Consent.  This Sublease and
all of Sublandlord’s and Subtenant’s obligations under this Sublease (except for
Subtenant’s obligation to deliver the Letter of Credit to Sublandlord pursuant
to the terms of Section 15) are expressly contingent upon Sublandlord obtaining
the written consent to this Sublease from the Original Sublandlord under the
Original Sublease and from the Landlord under the Lease.  Sublandlord shall use
diligent good faith efforts to obtain such consents (without any cost or expense
to Subtenant) as soon as reasonably possible after the date of this
Sublease.  If despite such diligent good faith efforts Sublandlord has not
obtained such consents within thirty (30) calendar days after the date of this
Sublease, then Subtenant shall have the right to terminate this Sublease by
giving written notice to Sublandlord within five (5)  calendar days after the
expiration of such thirty (30) day period, and Sublandlord shall return the
Letter of Credit to Subtenant and reimburse Subtenant for the first monthly
installment of Base Rent (in the amount of $54,991.75) paid by Subtenant to
Sublandlord.  If despite such diligent good faith efforts Sublandlord has not
obtained such consents within sixty (60) calendar days after the date of this
Sublease (and Subtenant has not terminated this Sublease in accordance with the
foregoing sentence), then this Sublease shall be null and void and of no further
force or effect, and Sublandlord shall return the Letter of Credit to Subtenant
and reimburse Subtenant for the first monthly installment of Base Rent (in the
amount of $54,991.75) paid by Subtenant to Sublandlord.
 
14.           Miscellaneous.
 
(a)           Governing Law – This Sublease shall be governed by the laws of the
State of California without regard to any conflict of law principles.
 
(b)           Waiver of Trial By Jury – To the extent permitted by law, the
parties hereto mutually hereby knowingly, voluntarily and intentionally waive
the right to a trial by jury in respect of any claims by either party based on
this Sublease, arising out of, under, or in connection with this Sublease, or
any course of conduct, course of dealings, statements (whether verbal or
written) or actions of either party (including, without limitation, any course
of conduct in the enforcement of this Sublease), and the parties hereby agree
that they will not seek to consolidate any litigation, based on any such claim,
with any other action in which a jury trial cannot be or has not been waived.
 
(c)           Merger of Prior Agreements – All prior or contemporaneous
promises, agreements, and understandings, whether oral or written, relating to
the subject matter of this Sublease are deemed to be superseded by this
Sublease, and no party is relying on any promise, agreement or understanding not
set forth in this Sublease.  This Sublease may not be amended or modified,
except by a written instrument executed and delivered by each of the parties
hereto.
 
(d)           No Waiver – No delay or omission of any party in exercising its
rights and remedies against the other shall constitute a waiver.  A breach by
any party of its obligations under this Sublease may only be waived by a written
instrument executed by the party to be charged therewith.  A waiver of any
breach in one or more instances shall not constitute or otherwise be an implicit
waiver of any subsequent breach.
 
 
10

--------------------------------------------------------------------------------

 
 
(e)           Limitation of Remedies -- With respect to any provision of this
Sublease, or any holding or interpretation of law which provides, in effect,
that Sublandlord shall not unreasonably withhold or unreasonably condition or
delay any consent or any approval, Subtenant in no event shall be entitled to
make, nor shall Subtenant make, any claim, and Subtenant hereby waives any
claim, for money damages nor shall Subtenant claim any money damages by way of
set-off, counterclaim or defense based upon any claim or assertion by Subtenant
that Sublandlord has unreasonably withheld or unreasonably conditioned or
delayed any consent or approval.  Subtenant’s sole remedy in any such case shall
be an action or proceeding to enforce any such provision by way of specific
performance or for a declaratory judgment.
 
(f)           No Counterclaims -- In the event that Sublandlord commences any
summary proceedings for possession of the Subleased Premises, Subtenant shall
not interpose any counterclaim of whatever nature or description in any such
proceeding (unless such counterclaim is compulsory or unless Subtenant’s failure
to interpose such counterclaim in such proceeding would result in the waiver of
Subtenant’s right to bring such claim in a separate proceeding under applicable
law).  Notwithstanding the foregoing, Subtenant may assert any affirmative
defenses that Subtenant has to Sublandlord’s right to bring such summary
proceeding and shall not be required to bring a separate action to assert such
affirmative defenses.
 
(g)           Successors and Assigns – The covenants, conditions and agreements
contained in this Sublease shall bind and inure to the benefit of Sublandlord
and Subtenant and their respective successors and, except as otherwise provided
in this Sublease, their assigns.
 
(h)           Captions and Headings – The captions and headings in this Sublease
are inserted only as a matter of convenience and for reference and in no way
define, limit or describe the scope of this Sublease or the intent of any
provisions hereof.
 
(i)            No Presumption – This Sublease shall be construed without regard
to any presumption or other rule requiring construction against the party
causing this Sublease to be drafted.
 
(j)            Default Interest – In the event any payment of Rent required to
be made hereunder is not made within five (5) calendar days after the date such
payment is due pursuant to the provisions of this Sublease, Subtenant shall pay
to Sublandlord interest on such overdue amount calculated from the date such
payment was due until the date the same is actually received by Sublandlord at
an annual rate of interest equal to the lesser of (i) the Interest Rate set
forth in Section 9 of the Original Lease, and (ii) the maximum rate of interest
permitted by law.
 
(k)           Self-Help – In addition to any and all other rights and remedies
available to Sublandlord under this Sublease, if a Default exists, Sublandlord,
without thereby waiving such Default and without liability to Subtenant, may,
but shall not be obligated to, perform the same for the account and at the
expense of Subtenant, without notice in case of emergency and upon five (5)
calendar days prior notice in all other cases and Sublandlord shall have the
right to enter the Space at any time thereafter to cure any such
Default.  Sublandlord shall use commercially reasonable efforts to minimize any
interference with the conduct of Subtenant’s business at the Subleased Premises
during any such entry into the Space by Sublandlord.  If Sublandlord engages an
attorney and/or incurs any other expense in connection with exercising the
foregoing right, Subtenant agrees that it shall pay such reasonable attorneys’
fees or other expenses to Sublandlord, within five (5) calendar days after
receipt of a bill therefor.


 
11

--------------------------------------------------------------------------------

 
 
(l)             No Accord and Satisfaction – No payment by Subtenant, or receipt
by Sublandlord, of a lesser amount than the Rent required to be paid shall be
deemed to be other than on account of the earliest stipulated Rent, nor shall
any endorsement or statement on any check or any letter accompanying any check
or payment of Rent be deemed an accord and satisfaction, and Sublandlord may
accept such check or payment without prejudice to Sublandlord’s right to recover
the balance of such Rent or pursue any other rights or remedies available to
Sublandlord.
 
(m)           Personal Liability - Notwithstanding anything to the contrary in
this Sublease, or in any instrument executed in connection with this Sublease
(a) Subtenant acknowledges that Sublandlord is a corporation; (b) Subtenant
expressly agrees that any liability of Sublandlord arising out of or in
connection with this Sublease, or any instrument executed in connection with
this Sublease, or the relationship of Sublandlord and Subtenant under this
Sublease, and the ability of Subtenant to recover damages or other relief under
this Sublease, or under any instrument executed in connection with this
Sublease, shall be limited solely to the assets of Sublandlord; (c) in no
instance whatsoever shall any present, past or future partner, members,
shareholders, directors, agents, officers, employees, contractors, successors
and / or assigns  have any personal or individual liability hereunder for the
satisfaction of any obligations or liabilities of Sublandlord under this
Sublease, or under any instrument executed in connection with this Sublease, all
such personal or individual liability, if any, being expressly, unconditionally
and irrevocably waived and released by Subtenant. Sublandlord acknowledges and
expressly agrees that in no event shall Subtenant’s officers, directors,
shareholders, members or employees have any personal or individual liability
under this Sublease for the satisfaction of any obligations or liabilities of
Subtenant under this Sublease, or under any instrument executed in connection
with this Sublease, all such personal or individual liability, if any, being
expressly, unconditionally and irrevocably waived and released by Sublandlord.
 
(n)           Parking.  Subject to the provisions of Section 43(s) of the
Original Lease, during the Sublease Term, Subtenant shall be allocated two (2)
parking spaces in the Garage for use by Subtenant’s employees.  Subtenant shall
pay Sublandlord on a monthly basis for the parking spaces the monthly amount
payable by Sublandlord under the Original Sublease for the parking spaces (as
the monthly amount may be adjusted from time to time pursuant to Section 43(s)
of the Original Lease) (regardless of whether Subtenant or its employees are
using them), within twenty (20) calendar days of receipt of demand.
 
 
12

--------------------------------------------------------------------------------

 
 
(o)           Signage; Building Directory.
 
(i)            Signage.  Sublandlord agrees not to unreasonably withhold,
condition or delay its consent, subject to Subtenant’s compliance with all
applicable provisions of this Sublease (including, without limitation, the
provisions of Section 5(b)) and Section 41 of the Lease (including, without
limitation, provisions thereof requiring Landlord’s consent, to the extent
applicable), to Subtenant’s installation of two (2) Building standard
identifying signs in the elevator landing area utilizing Subtenant’s corporate
graphics at the entrance to the Space, along with one sign in the interior of
the Space visible from the elevator landing area, which shall be installed at
Subtenant’s sole cost and expense, in a good and workmanlike manner, in
accordance with all applicable laws, and pursuant to plans and specifications
prepared by a licensed architect and approved by Sublandlord (which approval
shall not be unreasonably withheld, conditioned or delayed).  Such signage shall
be maintained by Subtenant in a first class manner at its sole cost and
expense.  Upon the expiration or earlier termination of the Sublease Term,
Subtenant shall remove any signage installed by Subtenant at its sole cost and
expense and repair all damage to the Building caused by such removal.
 
(ii)           Building Directory.  Provided no Default exists, Sublandlord
shall request Original Sublandlord to list Subtenant’s name and location in the
Building directory.  Any costs and expenses charged by Landlord associated with
changing such Building directory listing shall be paid by Subtenant within
twenty (20) calendar days of receipt of demand.
 
(p)           Attornment.  Subtenant acknowledges that Landlord shall have the
right to continue or terminate this Sublease, in Landlord’s sole discretion,
upon termination of the Lease, and Subtenant agrees to recognize and attorn to
Landlord in the event that Landlord elects under such circumstances to continue
this Sublease on all of the terms and conditions set forth herein for the
remainder of the Sublease Term.
 
(q)           Submetering.  To the extent required by Landlord as a result of
Landlord’s determination that Subtenant’s use of electricity in the IDF room
within the Subleased Premises exceeds normal electricity use for an IDF room for
office use, Subtenant shall, at its sole cost and expense, install a meter, and
all related equipment, to measure electricity consumed in the IDF room within
the Subleased Premises, in accordance with all of the applicable terms,
covenants and conditions of Articles 12 and 15 of the Original Lease and Exhibit
I of the Original Lease.  Subtenant shall pay on demand (i) the actual metered
cost of such excess electric current consumed by Subtenant as measured by such
meter (the “Excess Metered IDF Electricity Costs”), as billed by Landlord, (ii)
the reasonable, actual costs incurred by Landlord for any repairs to,
replacements or maintenance of, such meter, and (iii) any actual accounting
expenses incurred by Landlord in connection with such metering.  It is the
understanding and expectation of Sublandlord and Subtenant that Operating
Expenses shall not include the Excess Metered IDF Electricity Costs pursuant to
the terms of the Lease.
 
(r)           Cooling Unit.  Subject and conditional upon Landlord approval,
Subtenant may install a cooling unit in Subtenant’s computer room without the
need to separately meter said cooling unit.
 
15.           Security Deposit.
 
(a)           Subtenant shall deliver to Sublandlord upon its execution of this
Sublease, for the full and faithful performance by Subtenant of each and every
term, provision, covenant and condition of this Sublease and Subtenant shall
maintain as set forth herein, a clean, irrevocable and freely transferable
letter of credit, in the sum of $219,967.00 in form and substance, and issued by
a bank, reasonably satisfactory to Sublandlord (the “Letter of Credit”).  The
Letter of Credit shall provide (i) for automatic annual renewals thereof to and
including the date that is sixty (60) calendar days after the expiration of the
Sublease Term, unless Sublandlord shall be notified by the issuing bank at least
sixty (60) calendar days prior to any expiration date that the Letter of Credit
shall not be extended beyond such date; (ii) that upon presentation of the
Letter of Credit to the issuing bank and its receipt of a written statement
purported to be signed by or on behalf of Sublandlord stating that Subtenant is
in Default under the Sublease, said issuing bank will pay to Sublandlord the
amount stated in such notice to be necessary to cure such Default, up to the
face amount of the Letter of Credit; and (iii) that it shall be freely
transferable by Sublandlord, to Sublandlord’s assignee of its interest in this
Sublease upon notice to the issuing bank, without charge.  The Letter of Credit
shall be subject to the Uniform Practices for Documentary Credits then
prevailing.
 
 
13

--------------------------------------------------------------------------------

 
 
In the event that the issuing bank shall notify Sublandlord that the Letter of
Credit shall not be renewed or extended, then, not later than thirty (30)
calendar days prior to the expiration of the Letter of Credit, Subtenant shall
deliver to Sublandlord a replacement Letter of Credit in the full amount
required pursuant to this Section 15, in form and substance, and issued by a
bank, reasonably satisfactory to Sublandlord.  The failure of Subtenant to so
timely furnish such replacement Letter of Credit as herein provided shall be
deemed a Default hereunder.
 
(b)           If Subtenant is in Default hereunder, Sublandlord may, but shall
not be required to draw on the Letter of Credit (as above provided) for the
payment of any Rent in default or for payment of any other sum which Sublandlord
may expend, or be required to expend, by reason of such Default, and, if
Subtenant is in Default for having failed to timely furnish to Sublandlord a
replacement Letter of Credit in accordance with the terms of Section 15(a), then
Sublandlord shall have the right to draw the entire amount of the Letter of
Credit and to hold the proceeds as a cash security deposit (the “Security
Deposit”), as security for the full and faithful performance by Subtenant of all
of the terms, covenants and conditions of this Sublease.  If Subtenant is in
Default, Sublandlord may use, apply or retain the whole or any part of the
Security Deposit for the payment of any Rent in default or for payment of any
other sum which Sublandlord may expend, or be required to expend, by reason of
Subtenant’s Default.  If Sublandlord uses or retains all or a portion of the
Security Deposit, Subtenant shall replenish such amount as Sublandlord used,
within ten (10) calendar days after written demand of Sublandlord.  At any time
or times when, pursuant to the provisions of this Section 15, Sublandlord shall
draw on the Letter of Credit as aforesaid, and within five (5) calendar days
after Sublandlord’s demand therefor, Subtenant shall restore the amount of the
Letter of Credit to the amount then required hereunder and deliver an amendment
to the Letter of Credit to Sublandlord, in form and substance reasonably
satisfactory to Sublandlord, evidencing the same.  Sublandlord shall release the
Security Deposit to Subtenant upon delivery to Sublandlord of a replacement
Letter of Credit complying with the terms hereof.  Sublandlord’s obligations
with respect to the Security Deposit are those of a debtor and not a
trustee.  Sublandlord shall not be required to maintain the Security Deposit in
a trust account or separate from Sublandlord’s general or other funds and
Sublandlord may commingle the Security Deposit with any of Sublandlord’s general
or other funds.  Subtenant shall not be entitled to any interest on the Security
Deposit.


 
14

--------------------------------------------------------------------------------

 
 
(c)           In case of the assignment or other transfer by Sublandlord of its
interest in this Sublease, or any cessation of Sublandlord’s interest therein,
whether in whole or in part, (i) Sublandlord may, upon notice to Subtenant,
transfer its interest in the Letter of Credit or Security Deposit, as the case
may be, to the grantee, assignee or other transferee of Sublandlord’s interest,
and (ii) from and after such transfer and the transferee’s written assumption of
Sublandlord’s obligations under this Section 15 Sublandlord shall be relieved of
all liability with respect to the Letter of Credit or Security Deposit, as the
case may be, and Subtenant shall look solely to the grantee, assignee or
transferee for same.  Subtenant agrees that Subtenant shall not assign (except
in connection with an assignment of the Sublease made in accordance with this
Sublease) or encumber the Letter of Credit or Security Deposit, as the case may
be, and no such assignment or encumbrance by Subtenant of all or any part of the
Letter of Credit or Security Deposit, as the case may be, shall be binding upon
Sublandlord, whether made prior to, during, or after the Sublease
Term.  Sublandlord shall not be required to exhaust its remedies against
Subtenant or against the Letter of Credit or Security Deposit, as the case may
be, before having recourse to any other form of security held by Sublandlord and
recourse by Sublandlord to such other form of security shall not affect any
remedies of Sublandlord which are provided in this Sublease or which are
available to Sublandlord under this Sublease.
 
(d)           Sublandlord agrees that, provided that no Default exists,
Subtenant shall be permitted to reduce the amount of the Letter of Credit to
$109,983.50 on October 15, 2013.  Upon request by Subtenant, given no earlier
than ten (10) calendar days prior to the respective dates upon which the Letter
of Credit may be reduced pursuant to the preceding sentence and provided that no
Default exists, Sublandlord shall deliver to the issuing bank, within ten (10)
calendar days after receipt of such request from Subtenant, its written
authorization to so reduce the amount of the Letter of Credit as of the date in
question.
 
(e)           Subject to all of the other conditions and provisions of this
Section 15, Subtenant agrees to deliver, and Sublandlord agrees to accept,
initially, a Letter of Credit conforming to all of the requirements of this
Section 15 issued by Silicon Valley Bank (the “Bank”).  In the event that at
anytime (i) the Bank’s credit rating, or (ii) the credit rating of any
subsequent issuer of a Letter of Credit held by Sublandlord hereunder, falls
below a level reasonably acceptable to Sublandlord, then, in such event,
Subtenant shall supply and deliver to Sublandlord, within thirty (30) calendar
days of Sublandlord’s notice to Subtenant of the occurrence of (i) or (ii)
above, a substitute Letter of Credit from a bank having a credit rating
reasonably acceptable to Sublandlord, and otherwise in compliance with the
conditions and provisions of this Section 15.
 
(f)            Provided that no Default exists, within sixty (60) calendar days
of the expiration or termination of the term of this Sublease (not resulting
from a Default), Sublandlord shall return the Letter of Credit or Security
Deposit, if any, to Subtenant.


 
15

--------------------------------------------------------------------------------

 
 
16.           Representations and Warranties of Sublandlord.  Sublandlord
represents and warrants for the benefit of Subtenant that:  (i) the copy of the
Original Sublease attached hereto as Exhibit A is a true, correct and complete
copy thereof (with certain financial provisions redacted); (ii) the copy of the
Lease attached hereto as Exhibit B is a true, correct and complete copy thereof
(with certain financial provisions redacted); (iii) there exist no amendments,
modifications or other agreements (whether oral or written) affecting the
Original Sublease or Lease except as attached hereto; (iv) to the best of
Sublandlord’s knowledge, neither Sublandlord nor Original Sublandlord is in
default under the Lease or Original Sublease nor is there any event, condition
or circumstance existing which with notice or the passage of time or both could
constitute a default under the Lease or Original Sublease; (iv) the Lease and
Original Sublease are in full force and effect; (v) neither Sublandlord nor, to
the best of Sublandlord’s knowledge, anyone claiming by, through or under
Sublandlord, has caused any Hazardous Substances to be generated, placed, held,
stored, used, located or disposed of at the Subleased Premises in violation of
Section 39 of the Original Lease, and to Sublandlord’s actual knowledge, no
Hazardous Substances are located on, about or under the Subleased Premises; (vi)
Sublandlord has received no notice from Original Sublandlord or Landlord with
respect to any default by Sublandlord under the Lease or Original Sublease
remaining uncured as of the date hereof; and (vii) as of the date hereof,
Sublandlord has received no written notice of any pending suit for claims
against Sublandlord relating to any condition existing or event occurring in the
Subleased Premises and Sublandlord has no knowledge of any such claims.
 
17.           Amendment of Lease.  Sublandlord shall not amend or modify the
Original Sublease in any way, except as otherwise expressly permitted in the
last sentence of Section 4, so as to materially or adversely affect Subtenant or
its interest under this Sublease, increase Subtenant’s obligations under this
Sublease or restrict Subtenant’s rights under this Sublease, in each case
without the prior written consent of Subtenant, which may be withheld in
Subtenant’s sole discretion.
 
18.           Casualty and Condemnation.  In the event that, as a result of any
casualty or condemnation affecting the Subleased Premises, or affecting any
other portions of the Project (except the Garage) that materially and adversely
affects the use of and/or access to the Subleased Premises, Sublandlord has the
right under the Original Sublease to terminate the Original Sublease as a result
thereof, Subtenant shall have a corresponding right to terminate this Sublease,
independent of Sublandlord’s right to terminate under the Original Sublease in
such event.
 
19.           Attorneys’ Fees.  In the event of any dispute or litigation
between Sublandlord and Subtenant concerning the terms of this Sublease or by
either party to enforce the obligations of the other party under this Sublease,
the losing party in any such transaction shall be obligated to reimburse the
prevailing party for all reasonable and actually incurred costs and expenses,
including reasonable, actual attorneys’ fees, incurred in connection with any
such dispute.
 
 [NO FURTHER TEXT ON THIS PAGE; SIGNATURE PAGE FOLLOWS]
 
 
16

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Sublease as of the day
and year first above written.
 

 
SUBLANDLORD:
           
LOOKSMART, LTD,
   
a Delaware Corporation
         
By:
/s/ William O’Kelly
     
Name: William O’Kelly
     
Title:   Chief Financial Officer
           
SUBTENANT:
         
ROCKET LAWYER
   
A Delaware Corporation
           
By:
/s/ Charles Moore
     
Name: Charles Moore
     
Title: Founder and Executive Chairman
 

 
 
17

--------------------------------------------------------------------------------

 
 
SCHEDULE A
 
THE PERSONAL PROPERTY
 
Inventory of Items contained 55 2nd St., 7th floor, San Francisco, CA 94105
         
Knoll Life Chairs
    93  
Knoll Side Chairs
    50  
Harter Mesh Chairs
    12  
Conference Room Chairs
    18  
Folding Chairs
    38  
Free Standing Lateral File Cabinets
    29  
Propeller Tables
    6  
Folding Tables
    7  
GE Refrigerators
    2  
64 Sq. Ft. Cubicles
    47  
48 Sq. Ft. Cubicles
    37  
Ice Machine
    1  
Hardwired coffee maker
    1  
Large Credeza
    2  
Small Credenza
    1            
All AV in the conference rooms will stay in place with the furniture
 

 
 
18

--------------------------------------------------------------------------------

 
 
SCHEDULE B
 
BASE RENT
 
Period
 
Annual Base Rent
   
Monthly
 
During the period commencing on the Rent Commencement Date and ending on August
14, 2013*
  $ 659,901.00     $ 54,991.75  
During the period commencing on August 15, 2013 and ending on the Expiration
Date*
  $ 679,898.00     $ 56,658.17  

 
*           In the event the Rent Commencement Date is extended pursuant to
Section 2(a), each of the August dates set forth in this Schedule B shall be
extended for a like number of days.  For example, if the Rent Commencement Date
is extended pursuant to Section 2(a) to August 20, 2012, then during the period
commencing on August 20, 2011 and ending on August 19, 2012, the Annual Base
Rent would be $659,901,
 
 
19

--------------------------------------------------------------------------------

 
 
SCHEDULE C
 
SUBLANDLORD’S WIRING INSTRUCTIONS
 
 
20

--------------------------------------------------------------------------------

 
 
SCHEDULE D
 
WORK STATIONS
 
 
21

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
ORIGINAL SUBLEASE
 
(see attached)
 
 
22

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 
LEASE
 
 
23

--------------------------------------------------------------------------------